DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
Applicant's amendment filed on 04/05/2021 has been entered.  Claim 1 has been amended. Claim 18 has been canceled. Claims 15-16 have been previously canceled. No claim have been added.  Claims 1-14 and 17-18 are still pending in this application, with claim 1 being independent and claims 9-14 withdrawn from further consideration.

Claim Objections
Claim 17 is objected to because of the following informalities:  Applicant’s amendment filed 04/05/2021 cancelled claim 15 but maintained that Claim 17 depends from cancelled claim 15, which is improper. It would appear Claim 17 is intended to depend from amended claim 1.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No. US 2018/0330811 A1 to Macary et al. (hereinafter referred to as “Macary”), in view of United States Patent Application Pub. No. US 2015/0258560 A1 to Ashby et al. (hereinafter referred to as “Ashby”), United States Patent Application Pub. No. US 2014/0334653 A1 to Luna et al. (hereinafter referred to as “Luna”), and United States Patent Application Pub. No. US 2004/0003812 A1 to Manne (hereinafter referring to as “Manne”). 
Referring to claim 1, Macary discloses a system comprising a biometric readout device (e.g. paragraphs [0263-0264]), one or more environmental sensor modules (e.g. paragraphs [0278-0279]), and a digitally controlled scent delivery device, wherein the biometric readout device and environmental sensor modules are in a closed feedback loop with the digitally controlled scent delivery device to control scent delivery based on physiological and environmental conditions (e.g. Fig. 3, paragraphs [0244-0245] disclose a control subsystem 302 operatively coupled to one or more environmental sensors 304 and one or more body worn sensors 308; Figs. 7 and 10 show a method of operation in a wellness monitoring system, wherein the controller receives biometric information from the body worn sensors, receives information from ambient environmental sensors, determines and assess respective value of wellness parameters using the received biometric information and environmental information, and cause prompt to take action based on the assessment. Referring to paragraphs [0139, 0212-0216], the control subsystem includes a scent subsystem operable to selectively dispense or disperse one or more scents into the air in the habitable environment for 
Referring to claim 2, Macary further teaches the limitation wherein the biometric readout device comprises at least one physiological sensor configured to detect or measure physiological information from the subject (e.g. paragraphs [0263-0264] discloses a plurality of body worn sensors each may be operative to sense or detect one or more of body temperature, body weight, heart rate, level of blood oxygen, respiratory cycle, brainwave pattern, blood pressure, EKG, among other physiological characteristic of a subject). 
Referring to claims 3 and 4, Macary teaches the limitation wherein the one or more environmental sensor modules comprises at least one environmental sensor 
Referring to claims 5 and 6, Macary teaches the limitation wherein the system further comprises one or more sensory delivery devices, including devices for modulating light, sound, temperature, pressure, visual stimulus or haptics (Fig. 2 show a portion of an environmental control system for controlling environmental characteristic, including scent subsystem 210. Additional subsystem are shown including illumination subsystem 204, air subsystem 208 for controlling humidity, temperature, and UV light, sound subsystem 212). 
Referring to claims 7 and 8, Macary further teaches the limitation wherein the system comprising a digital controller, wherein the digital controller receives data from the biometric readout device, the one or more environmental sensor modules and other data platforms (Figs. 3 and 7, paragraphs [0244-0247] disclose a control subsystem 302 operatively coupled to one or more environmental sensors 304, one or more body worn sensors 308, one or more actuators/transducers 336 positioned within one or more of 
Referring to claim 17, Macary, Ashby, Luna, and Manne disclose the system of claim 15. Ashby further teaches the limitation wherein one or more scent sources comprise mico-containers, microcapsules or cavities (Figs. 2-3 and paragraphs [0067-0070] disclose the multiple scent cartridges as a micro-containers, microcapsules or cavities). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Macary to have a scent delivery system built into the housing of the physiological sensing and control system, since such modification would be applying a known technique to a known device, yielding the predictable result of a system with closed loop feedback loop between the physiologic sensing device and the scent delivery device, wherein the device is configured to deliver scent directly to the user for a more effective  aromatherapy technique.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited prior arts to Macary, Ashby, Manne and new prior art to Luna.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                      
/ALLEN PORTER/Primary Examiner, Art Unit 3792